Name: Commission Regulation (EC) No 490/1999 of 5 March 1999 amending Regulation (EC) No 180/1999 determining the extent to which applications lodged in January 1999 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 January to 31 March 1999
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities6. 3. 1999 L 59/5 COMMISSION REGULATION (EC) No 490/1999 of 5 March 1999 amending Regulation (EC) No 180/1999 determining the extent to which applica- tions lodged in January 1999 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 January to 31 March 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1486/ 95 of 28 June 1995 opening and providing for the admin- istration of tariff quotas for certain products in the pigmeat sector (1), as last amended by Regulation (EC) No 1390/98 (2), and in particular Article 5(5) thereof, Whereas the quantities available for the period 1 April to 30 June 1999 as set out in Annex II of Regulation (EC) No 180/1999 (3) were inaccurate due to incorrect informa- tion supplied by a Member State; Whereas Annex II of the said Regulation should be replaced, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 180/1999 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 8 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 145, 29. 6. 1995, p. 58. (2) OJ L 187, 1. 7. 1998, p. 28. (3) OJ L 20, 27. 1. 1999, p. 34. EN Official Journal of the European Communities 6. 3. 1999L 59/6 ANNEX ANNEX II (t) Group No Total quantity available for the period 1 April to 30 June 1999 G2 19 520,6 G3 2 616,5 G4 1 632,5 G5 3 590 G6 9 000 G7 3 194,8'